DECISION AND JUDGMENT ENTRY
This matter is before the court on the petition of relator, Larry Lugli, who requests that this court issue a writ of mandamus, pursuant to R.C. Chapter 2731, ordering respondent, Erie County Common Pleas Court Judge Ann B. Maschari, to issue findings of fact and conclusions of law relating to the court's denial of his petition for postconviction relief.
Relator asserts these findings and conclusions are required by R.C.2953.21(G).
Subsequent to the original filing of this petition, respondent submitted to this court a copy of the findings of fact and conclusions of law requested by relator.  Since respondent has performed the act requested by relator, we find that the matter is now moot.  This matter is dismissed at respondent's cost.
James R. Sherck, J.
Melvin L. Resnick, J. and Mark L. Pietrykowski, P.J. CONCUR.